Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s after final amendment/remarks filed 12/21/2021.  The after final response is entered. 
Claims 1-6, 8-12, and 14-23 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Wiersma on 01/10/2022.
The application has been amended as follows: 

In claim 20 on line 2 of the claim, amend “a water retaining composition” to read as --“a water retaining composition (B)”--.

In claim 23 on line 8 of the claim, after “is at least 1,” add the limitation --“wherein the alcohol alkoxylate is present in an amount of from 5 to 35 weight percent based on the total weight of the water retaining composition (B),”--.

In claim 23 on line 11 of the claim, after “(4) a combination of propylene glycol and glycerol” and before the comma “,” add the limitation --“present in an amount of from 1 to 20 weight percent based on the total weight of the water retaining composition (B)”--.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:  The closest prior art of record, Templeton (US 5,867,937), Maile et al. (US 7,021,864), and Handa et al. (JP 06030654 A), alone or in combination fail to fairly teach or suggest the claimed treated medium and method of treating a medium comprising a water retaining composition comprising the relative amounts of alcohol alkoxylate in an amount of 5-35 wt.% and humectant in an amount of 1-20 wt.%.  
Templeton teaches a method of relieving hydrophobicity of soilless plant growth media including peat moss, bark, and rockwool comprising applying appropriate amount(s) of certain copolymerized alkane oxides as surfactant(s) (abstract and col. 3 lines 5-44).  Although the copolymerized alkane oxides have a similar or overlapping formula to the claimed alcohol alkoxylate (see Formula II in col. 3), the reference fails to teach or suggest the further presence of a humectant and therefore also fails to teach or suggest the recited relative amount of alcohol alkoxylate to humectant. 
Maile et al. teaches soil binding and revegetation compositions comprising water, an endosperm, an iron compound, a strong base, and a fibrous material (abstract).  Maile et al. teaches the composition may comprise a humectant as an additional, optional component (col. 9 lines 8-18).  However, Maile et al. fails to teach or suggest the presence of an alcohol alkoxylate as claimed and therefore also fails to teach or suggest recited relative amount of alcohol alkoxylate to humectant.  Pages 6, 7, 9, and 10 and of the instant application’s specification discuss the claimed amounts of alcohol alkoxylate and humectant improve the water retention of the treated medium by increasing adherence of surfactant to the medium and the alcohol alkoxylate the medium, respectively.  At the time of the effective filing date, it would have not been obvious to a person of ordinary skill in the art to arrive at the claimed relative amounts of alcohol alkoxylate and the humectant to improve the water retention by increasing the adherence of the alcohol alkoxylate with any reasonable expectation of success from a combination of Templeton and Maile et al.  See also Applicant’s arguments on page 8 of the present response.  
Handa et al. teaches raising water retaining power of soil/peat by treatment with an aqueous solution of a dialkylsulfosuccinate (abstract).  Although the dialkylsulfosuccinate corresponds to a species of the claimed surfactant, the reference fails to teach or suggest the presence of an alcohol alkoxylate or a humectant and therefore also fails to teach or suggest the recited relative amount of alcohol alkoxylate to humectant.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 10, 2022